Name: Commission Regulation (EEC) No 897/93 of 16 April 1993 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 93/ 14 Official Journal of the European Communities 17. 4. 93 COMMISSION REGULATION (EEC) No 897/93 of 16 April 1993 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1696/92 (2), as last amended by Regulation (EEC) No 2132/92 (3), lays down in particular the detailed rules for the application of the specific arrangements for the supply of certain agri ­ cultural products to the Azores and Madeira ; Whereas Commission Regulation (EEC) No 2219/92 of 30 July 1992 laying down detailed rules for the applica ­ tion of the specific supply arrangements for Madeira rela ­ ting to milk products and establishing the forecast supply balance (4), as last amended by Regulation (EEC) No 3553/92 (*), lays down the forecasts supply balance for milk products for Madeira ; whereas that supply balance may be revised where necessary by providing for an increase during the year in the total quantity set on the basis of the region s requirement ; whereas on the basis of experience and in order to satisfy the needs of Madeira for milk products, the quantities provided for in the forecast supply balance should be increased ; whereas, therefore, Annex I to Regulation (EEC) No 2219/92 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of . the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2219/92 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 1993 . For the Commission Ren6 STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 . (2) OJ No L 179, 1 . 7. 1992, p. 6 . 0 OJ No L 213, 29 . 7. 1992, p. 25. (4) OJ No L 218 , 1 . 8 . 1992, p. 75. 0 OJ No L 361 , 10 . 12 . 1992, p. 32. 17. 4. 93 Official Journal of the European Communities No L 93/15 ANNEX ANNEX I Supply balance for Madeira relating to milk products (or the period 1 July 1992 to 30 June 1993 (tonnes) CN code Description Amount 0401 Milk and cream, not concentrated nor containing added sugar or 10 000 other sweetening matter ex 0402 Skimmed-milk powder 800 ex 0402 Whole-milk powder 700 0405 Butter 1 200 0406 Cheese 800'